June 14, 1928. The opinion of the Court was delivered by
This appeal involves a construction of the Revenue Act of 1927, § 20 (35 St. at Large, p. 150), relating to the license tax imposed upon contractors.
Practically the same questions arise in all of the cases, the appeals in which have been agreed to be heard together. For convenience, the case of Simons-Mayrant Company will be considered, the decision of which will be controlling upon all of the others.
The Simons-Mayrant Company, contractors, in the year 1927, having entered into a contract for the construction of one of the projects enumerated in Section 20, Subd. 1, of the said Act, the contract price of which was in excess of $100,000, but less that $250,000, paid to the Tax Commission the sum of $300, as provided in said subdivision, as an "Additional License Fee," and received from the Tax Commission "a license under the provisions of the said Act, which entitled it to enter into a contract in the State of South Carolina, the contract price of which did not exceed the sum of $250,000" (a quotation from Paragraph 2 of the "Agreed Statement of Facts"). *Page 188 
(It is not so stated in the transcript, but it is assumed, that they paid also the annual license tax required by the first paragraph of said subdivision, $100.)
Thereafter the company entered into the following other contracts, among the enumerated projects:

Prettyman  Sons .............................    $ 14,000.00
Connelly Company .............................      20,257.60
State Highway Commission .....................     215,883.17
People's Bank ................................      27,329.00
— none of which exceeded the sum of $250,000.
   In addition to the license fees paid by the company upon
the first contract upon which it had paid the $300 referred
to, and assumably the $100, the Tax Commission demanded
the payment of additional license taxes upon the four contracts
above enumerated:
On the Prettyman contract ....................  $ 100.00
On the Connelly contract .....................    100.00
On the Highway contract ......................    300.00
On the Bank contract ..........................   100.00
                                                ________
   Total .....................................  $ 600.00

The company paid the demanded taxes under protest, and within 30 days thereafter instituted the present action for the recovery thereof, the question to be considered being whether, "under the provisions of the Act, a license has to be taken out on each contract entered into in this State, or whether the holding of a license for contracts in one class entitled the contractor, without payment of further licenses, to enter into contracts, the contract price of which does not exceed the maximum amount of the class for which that license was issued."
By consent all of these cases were heard together by Hon. W.H. Townsend at chambers in Columbia, S.C. on December 3, 1927, upon an agreed statement of facts, which is hereafter set forth, and filed a decree in each of the cases, *Page 189 
dismissing the complaints on the grounds which will appear in the decree.
The decree of his Honor Judge Townsend, dated December 8, 1927, is as follows:
"This case was submitted to me upon an agreed statement of facts filed herewith. It involves the construction of the provisions of the twentieth section of an Act, No. 73, `To raise revenue for the support of the State Government,' approved 22nd April, 1927, 35 St. at Large, p. 150, levying an excise tax on contractors. The Act was passed as a substitute for House Bill No. 717, which expressly required contractors who should undertake to construct any building * * * or other work to pay for each building * * * or other work so undertaken a license tax, based upon the total contract price or estimated cost of such building * * * or other structure. The South Carolina Tax Commission has so construed the provisions of the Act with reference to the additional license fee on contractors, who undertake or execute a contract for the construction of any building * * * or other structure or improvements, based on the contract price or estimated cost of the undertakings. The Act provides that `these licenses (prescribed for contracts involving different amounts) shall apply to all individual contracts and not to the gross annualbusiness.' The word `all' has a distributive as well as a collective meaning. One of the definitions given by the Standard Dictionary is `the entire number,' each individual
or member being taken separately; and under the word `distributive,' the Standard Dictionary says `all' and `every' are distributive words. Young v. DuBois, 60 Misc. Rep., 381;113 N.Y.S., 456, 457; 1 Words and Phrases, Second Series, p. 183. `All' is frequently, if inaccurately, used in the sense of `each or every one of.' Sherburne v. Sischo,143 Mass. 439; 9 N.E., 797. A fee bill giving a constable traveling expenses in all cases has been construed to mean ineach case. McGee v. Dillon, 103 Pa., 435. In the statute *Page 190 
now under consideration the performance of each individual contract by the contractor is intended to be taxed rather than the contractor's gross annual business, though the latter would include his performance of each of his several contracts. The license tax is intended to be assessed separately upon each separate contract entered into by the contractor for the erection of a particular building, improvement, or structure, except where more than one contract is entered into by the contractor for different portions of the same building, improvement or structure. See Cooley, Taxation, § 1702.
"The provisions: `In the event any person * * * has procured a license in one of the lower classes above provided for, and desires to contract * * * any of the abovementioned improvements or structures, * * * the completed cost of which is greater than that covered by the license already secured,' he may secure a license covering a building of such higher cost by paying the difference between the cost of the license surrendered and the price of the license desired, applies only to cases where the greater cost is for the erection of the same building, improvement or structure for which a lower license had been obtained.
"I am of the opinion, under the agreed statement of facts, that the license taxes paid by the plaintiff were legally due.
"It is therefore ordered, adjudged, and decreed that the complaint be, and the same is hereby, dismissed."
From this decree the plaintiff has appealed upon the following exceptions:
"(1) That his Honor erred in holding that the statute under consideration intended that the performance of each individual contract by the contractor should be taxed; whereas, he should have held that, where the contract price of new contracts does not exceed the cost of the class in which the contractor holds a license, he is not required to take out an additional license for contracts in that class subsequently *Page 191 
entered into during the year for which the license was issued.
"(2) That his Honor erred in holding that the provisions in the Act providing for the surrender of a license in the lower class and the payment of the difference between the cost of that license and the price of the license in the higher class applied only to cases where the greater cost is for the erection of the same building, improvement, or structure, for which the lower license had been obtained; whereas, he should have held that that provision in the Act applied to cases where the greater cost is for the erection of any building, improvement, or structure during the year for which the license in the lower class was operative.
"(3) That his Honor erred in not holding that under the provisions of the Act under consideration it was intended and provided:
"First. That a license issued to a contractor was good for any contracts which he might enter into during the year the license was in force where the contract price was not in excess of the contract cost for which the license was issued.
"Second. That, where a contractor holds a license in the lower cost class, and desires to enter into a contract for the erection of a building in a higher cost class, a license for the higher class should be issued to him upon the surrender of the license in the lower class and the payment of the difference between the amount paid for the license in the lower class and the cost of the license desired, and the license so obtained entitles him to enter into any contract, the contract price of which does not exceed the class for which the license was issued.
"(4) That his Honor erred in sustaining the demurrers and dismissing the complaints; but should have held that a cause of action was stated in each complaint, and the plaintiffs were entitled to the relief prayed for therein."
There are two distinct classes of license taxes imposed by the Act: *Page 192 
(1) A license tax of $100 for the privilege of biddingupon contracts:
"Every person * * * who for a fixed price * * * offers or bids to construct * * * any building * * * the cost of which exceeds the sum of $10,000 shall pay anannual license tax of one hundred dollars, which tax shall be due and payable on June 1st" of each year, "prior to offering or submitting any bid. * * *"
(2) "In addition to the above tax herein levied every person * * * who for a fixed price * * * undertakes or [to?] execute a contract for the construction * * * of any of the above enumerated projects shall before entering into such contract pay an annual license tax as follows: * * * [Graduated as follows: Over $10,000, but not over $50,000, $100. Over $50,000, but not over $100,000, $200. Over $100,000, but not over $250,000, $300. Over $250,000, but not over $500,000, $500. Over $500,000, but not over $750,000, $750.] Theselicenses shall apply to all individual contracts and not to thegross annual business."
The Act further provides:
"Application for license under this section shall be made to the South Carolina Tax Commission and shall be accompanied by the affidavit of the applicant, stating the contract price if known, and if contract price is not known, his estimate of the entire cost of said improvement or structure. * * *"
It is further provided:
"In the event the construction of any [one?] of the above mentioned improvements or structures shall be divided and let under two or more contracts to the same person, * * * the several contracts shall be considered as one contract for the purpose of this Act, and the South Carolina Tax Commission shall collect from such person, * * * the license tax hereinabove designated, as if only one contract has *Page 193 
been entered into for the entire improvement or structure."
It is further provided:
"In the event [that] any person * * * has procured a license in [any] one of the lower classes above provided for and desires to construct * * * any [one?] of the above mentioned improvements or structures, * * * the completed cost of which is greater than that covered by the license already secured" — the contractor may secure a license for the larger class by paying the difference.
It is further provided:
"The said tax shall be paid at, or prior to, the time of entering into the contract for such undertaking. The application for the license under this section shall be accompanied by an affidavit from the architect or engineer by whom the plans or specifications were prepared which affidavit shall include his estimate of the entire cost of such building," etc.
From these provisions of the Act we think it is perfectly clear that the Legislature intended to impose the tax upon each individual contract; they are compatible only with that idea, not to speak of the specific provision:
"These licenses shall apply to individual contracts and not to the gross annual business."
It seems quite a burden for the contractor to bear, but, as no question has been raised as to the unreasonableness of the tax, that feature has not been considered. Nor has the question whether the preliminary license tax for submitting a bid applies to each individual contract, or its bearing upon the reasonableness of the tax been considered; nor, if so applicable, whether it be in conformity with Article 10, § 1, requiring a license tax to be graduated.
The only possible hesitation in the matter is produced by the provision:
"Except as above provided, only one license shall be annually collected from any person. * * *" *Page 194 
We regard the provision as utterly meaningless or unnecessary.
It has been strongly urged upon us, and it was the suggestion that induced a rehearing of the appeal, that the Act of 1928, in amending the Act of 1927 so as to provide for a tax upon the individual contracts, was a legislative admission that the Act of 1927 did not provide therefor. We get little light from this contention, for the reason that the amendment was as compatible with the purpose of the Legislature to remove all doubt that that was what was intended by the Act of 1927.
The judgment of this Court is that the decree appealed from be affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES BLEASE, STABLER and CARTER concur.